Case 2:16-cv-13528-RHC-SDD ECF No. 37 filed 04/20/20                       PageID.1568         Page 1 of 1



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

WILLIAM BEAUMONT HOSPITAL ꟷ
ROYAL OAK,

        Plaintiff,

v.                                                                Case No. 16-13528

ALEX M. AZAR II, Secretary, Department
of Health and Human Services,

     Defendant.
__________________________________/

                                              JUDGMENT

        In accordance with the “Opinion and Order Granting Plaintiff’s Renewed Motion

for Judgment, Denying Defendant’s Renewed Motion for Judgment, and Remanding the

Case to the Department of Health and Human Services” entered on April 20, 2020,

        IT IS ORDERED AND ADJUDGED that judgment is entered for Plaintiff William

Beaumont Hospital—Royal Oak, and against Defendant Thomas E. Price. Dated at Port

Huron, Michigan, April 20, 2020.

                                                          DAVID J. WEAVER
                                                          CLERK OF THE COURT

                                                          By: s/Lisa Wagner
                                                           Lisa Wagner, Case Manager
                                                           to Judge Robert H. Cleland
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-13528.BEAUMONT.CrossMotionsforJudgment.JUDGMENT.docx
